Citation Nr: 0513311	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  04-01 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a plot or interment allowance.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The appellant is the daughter of the veteran who had active 
service from November 1943 to March 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.


FINDINGS OF FACT


1.  The veteran died in June 2003.

2.  At the time of his death, the veteran was not service 
connected for any disabilities, but was in receipt of pension 
for nonservice-connected disabilities.  

3.  The veteran's death certificate shows that he was buried 
at Fort Rosecrans National Cemetery.


CONCLUSION OF LAW

Entitlement to VA plot or interment allowance is not 
established.  38 U.S.C.A. §§ 2302, 2303, 2307, 5107 (West 
2002); 38 C.F.R. § 3.1600 (f)(4) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. Principi 16 Vet. App. 
183 (2002).

The appellant was notified of the VCAA and what evidence the 
VA would obtain by virtue of the rating decision dated in 
August 2003, and the December 2003 statement of the case.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

There is no dispute as to the facts in this case.  In the 
circumstances of this case, further development would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

A death certificate shows that the veteran died in June 2003 
as a result of cardiopulmonary failure and was interred at 
the Fort Rosecrans National Cemetary in San Diego.  A review 
of the claims file shows that during his lifetime he was not 
service connected for any disabilities, but was in receipt of 
nonservice connected pension benefits.  

In July 2003, the appellant, the daughter of the deceased 
veteran, submitted a completed application for burial 
benefits.  She indicated that she was not claiming that the 
cause of the veteran's death was due to service, and 
acknowledged that burial was in a national cemetary.  A 
statement of funeral goods and service showed that there was 
no cemetary charge.  

In August 2003, the RO granted a payment for funeral costs, 
and denied the claim for plot or interment allowance because 
burial was in a national cemetery.  The appellant disagreed 
with the decision indicating that she was in financial 
hardship.  

A plot or interment allowance is payable when a veteran dies 
from nonservice-connected causes.  38 U.S.C.A. § 2302 (West 
2002); 38 C.F.R. § 3.1600 (f) (2004).  The payment of this 
allowance is subject to several condition, one of which is 
that the veteran is not buried in a national cemetery or 
other cemetary under the jurisdiction of the United States. 
38 C.F.R. § 3.1600(f) (4) (2004).


In the instant case, the facts are not in dispute that the 
veteran was buried in a national cemetary.  The Board 
sympathizes with the appellant on the veteran's death.  
However, the controlling law and regulation are clearly set 
forth.  Payment of a plot or interment allowance may not be 
made if burial is in a national cemetary.  38 C.F.R. § 
3.1600(f)(4)(2004).  The veteran was buried at Fort Rosecrans 
National Cemetery in San Diego.  As such, entitlement to a 
plot allowance is not warranted and the appeal must be 
denied.





In the present case, the law, not the evidence, is 
dispositive.  Sabonis, supra.  The Board holds that, as a 
matter of law, there is no entitlement to payment of a plot 
allowance.


ORDER

Entitlement to plot or interment allowance is denied.




	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


